Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 12 October 1825
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell


Dear Sir
Monticello
Oct. 12. 25.
Immediately on the reciept of your favor of Sep. 22. I directed the Proctor of the University to have remitted to you the sum of 885. D 08 according to the statement in your letter, which I hope you have duly recieved. as a meeting of the board of Visitors was then to take place within a few days, I have delayed somewhat the returning the proper bond. the Board preferred bonding the whole for 8. months, and insisted all on assuming equal responsibility, and you will therefore recieve the bond subscribed by every member with thanks for your kind attention to this business. the Capitels are safely arrived at Richmond. be pleased to accept  renewed assurances of my great esteem and respect.Th: Jefferson